DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I. Claims 1-7 and 12-14, drawn to a metallocene catalyst composition.
II. Claims 8-10, drawn to an ethylene copolymerization process.
III. Claim 11, drawn to an ethylene copolymer.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The inventions listed as Groups I to III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features since the common technical feature of the metallocene complex does not make a contribution over the prior art, Tohi et al. (US 2006/0162013), i.e. the special technical feature(s) is anticipated by or obvious in view of the prior art, unity of invention is lacking and restriction is appropriate.
During a telephone conversation with Attorney Rachel Near on March 4, 2021 a provisional election was made without traverse to prosecute the invention of I, claims 1-7 and 12-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Specification
The disclosure is objected to because of the following informalities: in lines 1-2 of page 29, the disclosure “borate AB as co-catalyst (Error! Reference source not found.)” is improper in that (i) the bolded portion in the parentheses should not be disclosed in the specification and (ii) the “borate AB” is not defined.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

term “saturated” should be deleted since alkyl by definition is saturated.
In claim 2, (i) the limitation of “a linear or branched, cyclic or acyclic, C1-C20-alkyl” is illogical and is suggested to be replaced with “a linear, branched, or cyclic C1-C20-alkyl”; and (ii) the term “saturated” should be deleted since alkyl by definition is saturated.
In claim 3, the term “saturated” should be deleted since alkyl by definition is saturated.
In claim 4, the term “chlorine” should be replaced with “chloride”.
In claim 5, at the end of the claim, the limitation of “the corresponding dibenzyl complexes” lacks definition.
Claim 7, for purpose of proper nomenclature, “halo group” should be replaced with “halide group”.
Claim 12, the term “saturated” should be deleted since alkyl by definition is saturated.
Claim 14, the limitation of “comprises an anion” should be replaced with “is” since the members in the selective group are boron containing cocatalyst not anion.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-7 and 12-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 12-14 of copending Application No. 16/469,616 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the two sets of claims are overlapping with each other when R2’s in formulas (I) of both sets of claim 1 are selected from a cyclic C4-C20 alkyl group..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tohi et al. (US 2006/0161013) and Matsuura et al. (US 2006/0199925) in view of .
Tohi teaches various metallocene catalyst complexes represented by Formula I:

    PNG
    media_image1.png
    311
    368
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    91
    401
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    402
    405
    media_image3.png
    Greyscale


(i) in the middle of left column of page 6:
		
    PNG
    media_image4.png
    146
    406
    media_image4.png
    Greyscale

(iii) in the lower portion of left column of page 9: 

    PNG
    media_image5.png
    54
    403
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    54
    399
    media_image6.png
    Greyscale

In view Tohi’s teaching, when in Formula [I] the two substituents on C-bridge can selected from phenyl, p-alkylphenyl or tolyl combined with cyclopentyl, cyclohexyl, or cycloheptyl, cyclopentadienyl and 2,7-di-tert-butylfluorenyl are selected as the ligands, and M is selected from Hf.  Such metallocene complexes meet the metallocene limitation of the instant claims. 
	Similarly Matsuura discloses a metallocene compound represented by formula [II]:

    PNG
    media_image7.png
    276
    230
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    490
    409
    media_image8.png
    Greyscale

And various metallocene compounds are expressly disclosed in [0104], especially the following near the end of right column of page 17:

    PNG
    media_image9.png
    111
    404
    media_image9.png
    Greyscale

According to Matsuura’s teaching, when M is selected from Hf, one of R19 and R20 on the carbon bridge is selected from ring structures such as phenyl, biphenyl and naphthyl and the other is selected from ring structures such as cyclopentyl, cyclohexyl and cycloheptyl, and cyclopentadienyl and 2,7-di-tert-butylfluorenyl are selected as the ligands, Matsuura’s metallocene compounds meet the metallocene limitation of the instant claims. 
oC in the presence of a hafnocene and borate cocatalyst.  It is further noted that hafnocenes are known for easier incorporation of comonomers.
Thus, it would have been obvious to a skilled artisan at the time the invention was made to employ Tohi or Matsuura’s teaching to come up with various metallocene catalyst composition comprising borate containing cocatalyst and complexes as shown above in search for a catalyst composition with improved activity, increased incorporation of comonomer, stereo selectivity and molecular weight since such is conventional done in the art in the absence of any showing criticality and unexpected results.
Applicant’s showing of unexpected increased activities of catalyst composition comprising Inventive Complex IC over Comparative Complexes CC1 and CC2 in Table 1 is noted; however, such a showing is not commensurate to the scope of the instant claims since the metallocenes represented by Formula IC are much broader in scope than the single complex of IC, and furthermore, CC1 and CC2 are not representative of the whole scope of the metallocenes of the cited prior art.

    PNG
    media_image10.png
    164
    272
    media_image10.png
    Greyscale
       
    PNG
    media_image11.png
    145
    267
    media_image11.png
    Greyscale
       
    PNG
    media_image12.png
    157
    267
    media_image12.png
    Greyscale

   IC    				       CC1				CC2

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C LU whose telephone number is (571)272-1106.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C CAIXIA LU
Primary Examiner
Art Unit 1765



/Caixia Lu/Primary Examiner, Art Unit 1765